FILED
                           NOT FOR PUBLICATION                                 JUN 04 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


ANTHONY L. TAYLOR,                               No. 13-57087

              Petitioner - Appellant,            D.C. No. 3:11-cv-01109-WQH-
                                                 RBB
  v.

RON RACKLEY, Warden,*et al;                      MEMORANDUM**

              Respondents - Appellees.


                   Appeal from the United States District Court
                     for the Southern District of California
                   William Q. Hayes, District Judge, Presiding

                             Submitted June 2, 2015***
                               Pasadena, California




       *
             Pursuant to Federal Rules of Appellate Procedure 43(c)(2), Ron
Rackley is substituted for his predecessor, Rick Hill, as Warden.
       **
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: THOMAS, Chief Judge, CALLAHAN, Circuit Judge and SINGLETON,
****
     Senior District Judge.

      California state prisoner Anthony L. Taylor appeals the denial of his 28

U.S.C. § 2254 habeas petition. Reviewing the district court’s determination de

novo, see Hurles v. Ryan, 752 F.3d 768, 777 (9th Cir. 2014), we affirm.

      Taylor’s petition is governed by the Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”), 28 U.S.C. § 2254. To be eligible for habeas

relief, Taylor must show that the California courts’ adjudication of his claim

“resulted in a decision that was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme

Court of the United States,” or “was based on an unreasonable determination of the

facts in light of the evidence presented in the State court proceeding.” Id.

§ 2254(d).

      Taylor alleges that his plea counsel was ineffective for failing to accurately

advise him that the trial court was considering, but not promising, a sentence in the

20- to 22-year range. Under Strickland v. Washington, 466 U.S. 668 (1984), a

habeas petitioner who alleges ineffective assistance of counsel must show both that

counsel was ineffective and that the ineffectiveness prejudiced him. To show


       ****
             The Honorable James K. Singleton, Senior United States District
Judge for the District of Alaska, sitting by designation.
                                          2
prejudice where the petitioner has pleaded guilty pursuant to a plea bargain, the

petitioner “must convince the court that a decision to reject the plea bargain would

have been rational under the circumstances.” Padilla v. Kentucky, 559 U.S. 356,

372 (2010).

      The state court held that Taylor failed to establish prejudice because, had he

rejected the plea offer and proceeded to trial, “there was no dispute that he attacked

the victim with a knife, and he would have exposed himself to a potential sentence

of 41 years to life or more, lost the mitigating factor arising from an early

admission of guilt, and lost the court’s stated intention to consider dismissing a

strike prior conviction so as to avoid a life sentence.” This determination is

supported by the record and was not “contrary to, or . . . an unreasonable

application of” Strickland. 28 U.S.C. § 2254(d).

      We decline to expand the certificate of appealability to encompass Taylor’s

uncertified due process claim because no “substantial showing of the denial of a

constitutional right” has been made with respect to this claim. 28 U.S.C.

§ 2253(c)(2); see Slack v. McDaniel, 529 U.S. 473, 483–85 (2000).

      AFFIRMED.




                                           3